

Exhibit 10.2
TROPICANA ENTERTAINMENT INC.
SEVERANCE PAY PLAN
Effective as of January 1, 2016

Establishment of the Plan
Tropicana Entertainment Inc. (the “Sponsor”) hereby creates the Tropicana
Entertainment Inc. Severance Pay Plan (the “Plan”), effective as of January 1,
2016, to provide severance pay to eligible U.S.-based employees of the Company
and its U.S. subsidiaries (together, the “Company”).
The Plan is designed to provide Eligible Employees (as defined below) with
severance pay in the event of involuntary termination of employment by the
Company in the circumstances described below. The Plan supersedes, terminates
and replaces any and all prior severance plans, programs, or policies of the
Company covering Eligible Employees, both formal and informal.
This document contains the formal terms of the Plan and is also intended to be
the summary plan description for the Plan.
Eligible Employees
Only Eligible Employees of the Company are eligible for benefits under the Plan.
An “Eligible Employee” means (i) a U.S.-based, regular salaried exempt employee
(whether full-time or part-time, but regularly scheduled to work not less than
30 hours per week), (ii) who has been employed by the Company for at least
ninety (90) consecutive days, and (iii) who is not excluded from participating
in the Plan pursuant to the following paragraph.
“Eligible Employee” does not include, and the Plan is not applicable to, any
employee or individual who: (i) is classified by the Company as temporary,
seasonal, per diem, hourly, non-salaried, non-exempt, or freelance employee, or
is otherwise classified by the Company as other than a regular salaried exempt
employee; (ii) is classified by the Company as an independent contractor or
consultant or is otherwise performing services for the Company under an
independent contractor, consulting, or similar agreement even if he or she is
later retroactively reclassified as a common-law or other type of employee of
the Company during all or any part of such period pursuant to applicable law or
otherwise; (iii) is a leased employee or contract employee; (iv) is covered by a
written individual severance, separation, retention, or similar agreement or who
is covered by a written employment or similar agreement which provides for any
severance or termination benefits (or states that no such benefits will be
paid); (v) is a foreign national temporarily assigned to the U.S.; or (vi) is
covered by a collective bargaining agreement.
Conditions to Receipt of Severance Pay
An Eligible Employee who is involuntarily terminated by the Company other than
for Cause (as defined below) will be entitled to receive severance pay under the
Plan, provided that the Eligible Employee satisfies all of the following
requirements:
(i)
The Eligible Employee must remain in the employ of the Company as an Eligible
Employee through the date of termination of employment designated in writing by
the Plan Administrator;

(ii)
Through the date of termination of employment designated by the Plan
Administrator, the Eligible Employee must fulfill the normal responsibilities of
his/her position with no deterioration in current level of performance,
including meeting regular attendance, workload, and other standards of the
Company; and



1

--------------------------------------------------------------------------------




(iii)
The Eligible Employee must submit to the Plan Administrator a signed Separation
and Release Agreement, in such form as the Plan Administrator may provide,
within the time limits prescribed therein and must not revoke such Separation
and Release Agreement.

An Eligible Employee will be notified in writing by the Plan Administrator (or
his or her designee) that s/he is being involuntarily terminated under
circumstances which entitle the Eligible Employee to severance pay under the
Plan.
Circumstances When Severance Is Not Payable
An Eligible Employee of the Company will not be entitled to receive severance
pay under the Plan (or, if an Eligible Employee, is receiving severance pay in
installments, all payments will cease) if:
1.
The Eligible Employee’s employment with the Company terminates by reason of
retirement, resignation, failure to report for work, death, disability,
temporary layoff, or discharge for Cause;

2.
The Eligible Employee is offered a position with the Company, a Related
Employer, or an affiliate employer with similar job functions and at
substantially the same or higher rate of base pay;

3.
The Eligible Employee is reemployed by the Company, a Related Employer, or an
affiliate employer or commences providing services to the Company, a Related
Employer or an affiliate in a capacity other than as an employee (e.g., as an
independent contractor);

4.
The Eligible Employee fails to comply with the provisions regarding
confidentiality and cooperation set forth in the Plan or the Separation and
Release Agreement or any restrictive covenants applicable to the Eligible
Employee; or

5.
The business or a portion of the business of the Company in which the Eligible
Employee is employed is (i) sold in whole or in part to another corporation,
company or individual, (ii) merged or consolidated with another corporation,
company or individual or is part of a similar corporate transaction or (iii)
outsourced to another corporation, company or individual, and the Eligible
Employee either (A) is offered employment with the purchaser or surviving
business or the corporation, company or individual to which the business or
portion of the business is outsourced (whether or not he or she accepts any such
position with the purchaser, surviving business or other company or individual)
in a position (a) providing substantially the same or higher rate of base pay
(i.e., base salary or wages) as the Eligible Employee had immediately prior to
the occurrence, and (b) within 50 miles of the Eligible Employee’s current
primary worksite or which does not increase the distance the Eligible Employee
has to commute to work by more than 50 miles, or (B) accepts any employment with
the purchaser or surviving business or the corporation, company or individual to
which the business or portion of the business is outsourced.

An employee who receives severance pay under the Plan under circumstances in
which s/he does not satisfy the Plan’s conditions for receipt of severance pay
(including a later discovery that the employee engaged in conduct that
constituted Cause) is required to promptly repay such severance pay upon
notification by the Plan Administrator.
For purposes of the Plan, (i) “Cause” means as determined by the Plan
Administrator, (A) willful failure of an employee to perform substantially
his/her duties (other than any such failure resulting from incapacity due to
disability); (B) commission of, or indictment for, a felony or any crime
involving fraud or embezzlement or dishonesty or conviction of, or plea of nolo
contendere to a crime or misdemeanor (other than a traffic violation) punishable
by imprisonment under federal, state or local law; (C) engagement in an act of
fraud or other act and willful dishonesty or misconduct, towards the Company or
any of its Related Companies, or detrimental to the Company or any of its
Related Companies, or in the performance of the employee’s duties; (D)
negligence in the performance of employment duties that has a detrimental effect
on the Company or any of its Related Companies; (E) violation of a federal or
state securities law or regulation; (F) the use of a controlled substance
without a


2

--------------------------------------------------------------------------------




prescription or the use of alcohol which, in each case, significantly impairs
the employee’s ability to carry out his or her duties and responsibilities; (G)
material violation of the policies and procedures of the Company or any of its
Related Companies; (H) embezzlement and/or misappropriation of property of the
Company or any of its Related Companies; (I) suspension, revocation or other
loss of a gaming license or registration required as a condition of employment,
or (J) conduct involving any immoral acts which is reasonably likely to impair
the reputation of the Company or any of its Related Companies; and (ii) a
“Related Employer” means any member of a controlled group of corporations or
group of trades or business under common control which includes the Company,
within the meaning of Section 414(b) and 414(c) of the Internal Revenue Code of
1986, as amended (the “Code”), except that control for such purposes shall be
determined on the basis of at least 50% ownership rather than at least 80%
ownership.


Amount of Severance Pay
An Eligible Employee who satisfies the Plan’s conditions for receipt of
severance pay will receive severance pay (“Severance Pay”) in the amount shown
on Attachment A.
Separation and Release Agreement
In order to receive severance pay under the Plan, an Eligible Employee must
submit a signed Separation and Release Agreement, in such form as the Plan
Administrator may provide, within the time limits prescribed therein and must
not revoke such Separation and Release Agreement. The severance pay provided
under the Plan is the consideration for the Separation and Release Agreement.
An Eligible Employee who revokes his/her Separation and Release Agreement is not
eligible to receive any severance pay under the Plan.
Payment of Severance Pay
Severance pay will be paid in a one-time lump sum payment as soon as practicable
following the later of (i) his/her date of termination of employment, and (ii)
the expiration of any applicable revocation period for a signed Separation and
Release Agreement, but in no event later than 2-1/2 months following the end of
the calendar year in which the termination occurs; provided that the Eligible
Employee signs the Separation and Release Agreement within the timeframe set
forth in such Release and does not revoke it (or any portion thereof) within the
applicable timeframe.
All legally required tax and other withholdings and any sums owed to the Company
will be deducted from severance payments under this Plan.
Plan Administration
The Sponsor will be the “Plan Administrator” of the Plan and the “named
fiduciary” within the meaning of such terms under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan Administrator will have the
sole and discretionary authority to determine eligibility for Plan benefits and
to construe the terms of the Plan, including the making of factual
determinations. Accordingly, the Plan Administrator will have the sole and
discretionary authority to determine, among other items, whether an employee is
an Eligible Employee, whether an Eligible Employee has been discharged for Cause
and whether an Eligible Employee has been offered a position with similar job
functions and substantially the same or greater rate of base pay, and any other
determinations that are required to be made under this Plan. Severance pay under
the Plan will be payable only if the Plan Administrator determines in its sole
discretion that the Eligible Employee is entitled to severance pay. The
decisions of the Plan Administrator will be final and conclusive with respect to
all questions concerning the administration of the Plan.
The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
the Plan and may seek such expert advice as the Plan Administrator


3

--------------------------------------------------------------------------------




deems reasonably necessary with respect to the Plan. The Plan Administrator will
be entitled to rely upon the information and advice furnished by such delegates
and experts.
Procedure for Making and Appealing Claims for Plan Benefits
It is not necessary that an Eligible Employee apply for severance pay under the
Plan. However, if an employee wishes to file a claim for severance pay, such
claim must be in writing and filed with the Plan Administrator. Within ninety
(90) days after receiving a claim, unless special circumstances require a longer
period of time to review the claim, the Plan Administrator will:
•
Either accept or deny the claim completely or partially; and

•
Notify the claimant of acceptance or denial of the claim.

If an extension is required, the Plan Administrator will send the claimant a
notice explaining why the extension is needed and the date by which the Plan
Administrator expects to make its decision. In no case, however, will the
extension exceed one-hundred and eighty (180) days after the receipt of the
original claim. If the extension is required due to the claimant’s failure to
submit information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the claimant until the date on which the claimant responds to the Plan's
request for information.
If the claim is completely or partially denied, the Plan Administrator will
furnish a written notice to the claimant containing the following information:
1.
Specific reasons for the denial;

2.
Specific references to the Plan provisions on which any denial is based;

3.
A description of any additional material or information that must be provided by
the claimant in order to support the claim and reason why such material or
information is necessary; and

4.
An explanation of the Plan’s appeal procedures and time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a).

A claimant may appeal the denial of his/her claim and have the Plan
Administrator reconsider the decision. The claimant or the claimant’s authorized
representative has the right to:
(a)
Request an appeal by written request to the Plan Administrator not later than
sixty (60) days after receipt of notice from the Plan Administrator denying
his/her claim;

(b)
Be provided, upon written request and free of charge, with reasonable access to
(and copies of) all documents, records, and other information relevant to the
claim; and

(c)
Submit issues and comments regarding the claim in writing to the Plan
Administrator.

The Plan Administrator will take into account all comments, documents, records,
and other information the claimant submits relating to the claim and make a
decision with respect to such an appeal within sixty (60) days after receiving
the written request for such appeal, unless special circumstances require a
longer period of time to review the appeal. If an extension is required, the
Plan Administrator will send the claimant a notice explaining why the extension
is needed and the date by which the Plan Administrator expects to make its
decision. In no case, however, will the extension exceed one-hundred and twenty
(120) days after the receipt of the appeal. If the extension is required due to
the claimant’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent to the claimant until the date on which the claimant
responds to the Plan's request for information.


4

--------------------------------------------------------------------------------




The claimant will be advised of the Plan Administrator’s decision on the appeal
in writing. If an adverse benefit determination is made with respect to the
claim, the notice will (i) set forth the specific reasons for the decision, (ii)
make specific reference to Plan provisions upon which the decision on the appeal
is based, (iii) include a statement that the claimant may access the relevant
documents and information free of charge, and (iv) include a statement that the
claimant has the right to bring a civil action under ERISA Section 502(a).
In no event will a claimant or any other person be entitled to challenge a
decision of the Plan Administrator in court or in any other administrative
proceeding unless and until the claim and appeal procedures described above have
been complied with and exhausted.
No Assignment
Severance pay payable under the Plan will not be subject to anticipation,
alienation, pledge, sale, transfer, assignment, garnishment, attachment,
execution, encumbrance, levy, lien, or charge, and any attempt to cause such
severance pay to be so subjected will not be recognized, except to the extent
required by law.
Recovery of Payments Made By Mistake
An Eligible Employee will be required to return to the Company any severance
payment, or portion thereof, made by a mistake of fact or law, or to which the
Eligible Employee is otherwise not entitled under the Plan as determined by the
Plan Administrator.
Offset of Severance Payment
To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to offset (or cause to be offset) any
amounts otherwise due to an Eligible Employee as severance pay hereunder by any
amounts owed by such Eligible Employee to the Company for any reason, provided
that any such offset is exempt from or complies with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended.    
Amendment/Termination/Vesting
The Sponsor reserves the right in its sole and absolute discretion to amend or
terminate the Plan, at any time. Eligible Employees do not have any vested right
to severance pay under the Plan.
Representations Contrary to the Plan
No employee, officer, or director of the Company has the authority to alter,
vary, or modify the terms of the Plan except by means of an authorized written
amendment to the Plan. No verbal or written representations regarding the Plan
and its written amendments will be binding upon the Plan, the Plan
Administrator, or the Company.
No Employment Rights
The Plan does not confer employment rights upon any person. No person will be
entitled, by virtue of the Plan, to remain in the employ of the Company and
nothing in the Plan will restrict the right of the Company to terminate the
employment of any Eligible Employee or other person at any time.
Plan Funding
No Eligible Employee will acquire by reason of the Plan any right in or title to
any assets, funds, or property of the Company. Any severance pay that becomes
payable under the Plan is an unfunded obligation and will be paid from the
general assets of the Company. No employee, officer, director, or agent of any
Company personally guarantees in any manner the payment of any amount payable
under the Plan.


5

--------------------------------------------------------------------------------




Applicable Law
This Plan will be governed and construed in accordance with ERISA and in the
event that any state law is to be used with respect to the Plan, the laws of the
State of Nevada will apply, without regard to its conflicts of law provisions.
Mandated Payments
The severance pay available under the Plan is the maximum amount payable by the
Company in the event of involuntary termination of employment. To the extent
that a federal, state, or local law requires the Company to make payment to an
Eligible Employee because of involuntary termination of employment, or in
accordance with a plant closing-type law, the severance pay provided under the
Plan will be reduced by the amount of such required payment.
Severability
Should any provision(s) of the Plan be deemed or held to be unlawful or invalid
for any reason, such fact shall not adversely affect the other provisions of the
Plan unless such determination shall render impossible or impracticable the
functioning of the Plan and, in such case, an appropriate provision(s) shall be
adopted so that the Plan may continue to function properly.
Code Section 409A
The Plan is intended to be exempt from or comply with Section 409A of the Code
to the fullest extent possible and will be interpreted in a manner intended to
be so exempt from or comply with Section 409A of the Code. Notwithstanding
anything herein to the contrary (other than the immediately following sentence),
if the aggregate of all amounts payable to an Eligible Employee under the Plan
(when combined with similar amounts payable to such Eligible Employee under any
other agreements, methods, programs, or other arrangements with respect to which
deferrals of compensation are treated with the Plan as having been deferred
under a single nonqualified deferred compensation plan under Treasury Regulation
Section 1.409A-1(c)(2)) exceeds the lesser of two times (i) the Eligible
Employee’s annual rate of pay for the year prior to the year of his or her
employment termination, or (ii) the maximum amount that may be taken into
account under a qualified pension plan pursuant to Section 401(a)(17) of the
Code for the year of his or her employment termination, (A) such amount that
exceeds the above limit shall be paid to the Eligible Employee within 30 days
following the six month anniversary of his or her employment termination or, if
earlier, his or her death, (B) a termination of employment shall not be deemed
to have occurred for purposes of any provision of the Plan providing for payment
of such amounts until such termination of employment is also a separation from
service from the Company within the meaning of Code Section 409A, and (C) if any
other payments of money due to the Eligible Employee hereunder could cause
application of an accelerated or additional tax under Section 409A of the Code,
such payments shall be deferred if deferral will make such payment compliant
under Section 409A of the Code, or otherwise such payment shall be restructured,
to the extent possible, in a manner, determined by the Plan Administrator, that
does not cause such an accelerated or additional tax. The foregoing sentence
shall not be applicable, if all amounts to be paid under the Plan to an Eligible
Employee are otherwise fully exempt from the provisions of Code Section 409A.
Each payment made under this Plan shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. The Plan Administrator shall
consult with the Eligible Employee in good faith regarding the implementation of
the provisions of this section; provided that neither the Plan Administrator,
the Company nor any of their employees or representatives shall have any
liability to an Eligible Employee with respect thereto. The preceding shall not
be construed as a guarantee of any particular tax effect for Plan payments.


Plan Year


The plan year of the Plan will be the twelve-month period commencing on January
1 of each year.








6

--------------------------------------------------------------------------------




Miscellaneous Provisions
In order for an Eligible Employee to receive severance pay under the Plan, (i)
s/he will be required to return all Company property (including, but not limited
to, confidential information, keys, credit cards, documents and records,
identification cards, equipment, laptop computers, software, and pagers), (ii)
complete any outstanding performance evaluations, and (iii) repay any
outstanding bills, advances, debts, etc., due to the Company, as of his/her date
of termination of employment with the Company.
The existence of this Plan will not affect the amount of pay and other benefits
(other than severance) or rights to which an Eligible Employee is otherwise
entitled under other established policies, plans, and procedures of the Company.
Your Rights Under ERISA
The Plan is a severance pay plan, which is a form of welfare benefit plan for
purposes of ERISA. As an Eligible Employee under the Plan, you are entitled to
certain rights and protections under ERISA. ERISA provides that eligible
employees under the Plan will be entitled to:
•
Examine without charge at the Plan Administrator's office all documents
governing the operation of the Plan, including a copy of the latest annual
report (Form 5500 series), if any, filed by the Plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 series), if any, and an updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.

•
Receive a summary of the Plan's annual financial report (if any). The Plan
Administrator is required by law to furnish each Eligible Employee with a copy
of any summary annual report.

In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan:
•
The people who operate the Plan, called "fiduciaries" of the Plan, have a duty
to do so prudently and in the interest of Eligible Employees.

•
No one, including the Company or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA.

•
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have the right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan Administrator and you do not
receive them within thirty (30) days of the date your request was received by
the Plan Administrator, you may file suit in a federal court. In such a case,
the court may require the Plan Administrator to provide the materials and to pay
you up to $110 per day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan's money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for instance, if it finds your claim to
be frivolous.


7

--------------------------------------------------------------------------------




To the fullest extent permitted under applicable law, the right to maintain a
court action is subject to the Plan’s requirements that administrative
procedures be completed first. This is called exhaustion of administrative
remedies. Failure to exhaust administrative procedures may preclude you from
bringing an action in court.


Any legal action for benefits must be commenced within three years of the date
on which a final determination denying your claim, in whole or in part, has been
issued under the procedures described above (or the date the cause of action
first arose, if earlier).


If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance obtaining documents from the Plan
Administrator, you should contact the nearest area office of the U.S. Employee
Benefits Security Administration, Department of Labor, listed in your telephone
directory, or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.


Plan Details and Contact Information
Plan Name                Tropicana Entertainment Inc. Severance Pay Plan


Plan Number                550


Plan Sponsor                Tropicana Entertainment Inc.
8345 W. Sunset Road, Suite 300
Las Vegas, Nevada 89113


Employer Identification Number (EIN)    550


Plan Year                January 1 through December 31


Plan Type                This is a welfare plan.


Plan Administrator
Tropicana Entertainment Inc.
2831 Boardwalk
Atlantic City, New Jersey 08401
Attn: Human Resources

609-340-4353


Agent for Legal Process        Legal process may be served on the Plan
Administrator


8

--------------------------------------------------------------------------------




ATTACHMENT A
AMOUNT OF SEVERANCE PAY




Employee Classification
Years of Service
Weeks of Base Pay
Direct Reports to Tropicana Entertainment Inc.’s CEO
(other than administrative/secretarial)
< 1 year (minimum 90 days)
1 year to < 2 years
>2 years
2
4
6 (Maximum)
All others
< 2 years (minimum 90 days)
2 years to < 5 years
5 years to < 10 years
10 years to < 15 years
>15 years
1
3
4
5
6 (Maximum)



For all purposes of the Plan, a “week of base pay” will be determined by using
(i) the applicable regular weekly base salary for a salaried exempt employee. A
“week of pay” will be determined before applying any salary reduction
contributions that were being made on Eligible Employee’s behalf to a Company
plan under Section 125, 132(f) or 401(k) of the Code.


An Eligible Employee’s “years of service” for all purposes of the Plan will be
determined from the Eligible Employee’s most recent date of hire by or transfer
to the Company (or a predecessor company or Related Employer if service with
such predecessor company or Related Employer is counted by the Company for
purposes of the Company’s employee benefit plans) in a position that qualifies
the employee as an Eligible Employee until his/her date of termination of
employment with the Company. Any partial year of service will be adjusted pro
rata for full months worked, provided that the Eligible Employee has already
completed at least one (1) year of service.
 


9